EXHIBIT 10.3
 
DEBT SETTLEMENT AND RELEASE AGREEMENT
 
This Debt Settlement And Release Agreement (the "Agreement") is dated as of the
18th day of June, 2012, and is by and between Greenfield Farms Food, Inc., a
Nevada corporation ("Greenfield"), Larry C. Moore, individually, and Donna
Moore, individually (together the "Moore's").


INTRODUCTION


A.      Greenfield owes certain amounts payable in the aggregate amount of
$200,004.70 (the "Payables") as of the date of this agreement to the Moore's as
identified in Schedule A hereto;


B.       Greenfield desires to pay to the Moore's, and the Moore's desire to
accept from Greenfield, the following consideration in full satisfaction of the
Payables:


a.  
$80,000 to be paid upon execution of this Agreement; and

b.  
$50,000 to be paid 120 days from the execution of this agreement from the
proceeds of a convertible note issued to a third party investor by Greenfield
and memorialized in a promissory note; and

c.  
That number of shares of Greenfield common stock equal to $50,000 divided by the
closing price of  the Greenfield common stock on the execution date of this
agreement, which stock shall be issued concurrent with payment of the $50,000 in
(b) above.



C.      It is understood that the Moore's will continue to operate Greenfield's
operating subsidiary, Greenfield Farms Grassfed Beef, Inc., a North Carolina
corporation ("Grassfed"), and have agreed to assume responsibility for all
current accounts payable of Grassfed as identified in Schedule B hereto as well
as any loans, debts or accounts payable directly relating to the business
operations of Grassfed on a going forward basis.


D.      The parties desire to enter into this Agreement to set forth their
respective rights, obligations, duties and remedies pertaining to this Agreement
and as to other matters relating to their prior relationship.


 
1

--------------------------------------------------------------------------------

 


AGREEMENT


Now, Therefore, in consideration of the foregoing facts, the mutual covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:


1.   Cash Payments.  Greenfield agrees to pay to the Moore's cash payments as
follows:


a.  
$80,000 to be paid upon execution of this Agreement; and

b.  
$50,000 to be paid 120 days from the execution of this agreement from the
proceeds of a convertible note issued to a third party investor by Greenfield
and memorialized in a promissory note.



2.   Issuance of Common Stock. Greenfield agrees to issue to the Moore's, and or
their assigns and the Moore's agree to accept from Greenfield, that number of
shares of Greenfield common stock equal to $50,000 divided by the closing price
of the Greenfield common stock on the execution date of this agreement, which
stock shall be issued concurrent with payment of the $50,000 in 1.(b) above.


3.   Consideration. The Moore's hereby agree that the consideration outlined in
Sections 1 and 2 above shall constitute full and complete satisfaction of all
outstanding debt from Greenfield as of the date of this Agreement including the
Payables as outlined in Schedule A hereto.


4.   Subsidiary Payables.  All of the foregoing notwithstanding, the Parties
agree that the Moore's will continue to operate Grassfed on a going forward
basis and shall be responsible for payment of the current Grassfed liabilities
identified in Schedule B hereto, as well as all liabilities related to the
operations of Grassfed including any loans, debts or accounts payable on a going
forward basis until such time as Grassfed may no longer be a subsidiary of
Greenfield.


5.   Release of Claims. In consideration of the benefits of this Agreement, and
except as otherwise provided in this Agreement, the Moore's, on behalf of
themselves and their successors and assigns (collectively, the "Releasing
Parties") do hereby absolutely and unconditionally release, waive and otherwise
relinquish any and all claims, demands, actions, causes of action, suits, debts,
dues, damages, judgments, obligations, liabilities, controversies, costs,
expenses, attorneys' fees, and executions whatsoever, whether known or unknown,
asserted or unasserted, actual or potential, individual or joint, direct or
indirect, fixed or contingent, in law, admiralty or equity, of every kind and
nature whatsoever, which the Releasing Parties ever had, now have, or hereafter
can, shall, or may have, or claim to have, against Greenfield, for, upon, or by
reason of any matter, cause of action, or thing, whatsoever from the beginning
of the world to the Closing Date (the "Released Claims").
 
[SIGNATURE PAGE FOLLOWS]
 
 
2

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties have executed this Debt Settlement and Release
Agreement to be effective as of the date first written above.
 

GREENFIELD FARMS FOOD, INC.         By:           Print Name:           Its:   
 

 
 
LARRY C. MOORE
 
DONNA MOORE
                  By:    
By:
     
Larry C. Moore, Personally & Individually
   
Donna Moore, Personally & Individually
 

 
 
 
3

--------------------------------------------------------------------------------